Citation Nr: 1115621	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2009, the Veteran withdrew in writing a request for a hearing before the Board.

In December 2010, the Board referred this case for expert medical opinion by an otologist with the Veterans Health Administration (VHA).  A copy of the VHA opinion, dated December 16, 2010, was provided to the Veteran in January 2011 for his review.  At that time, the Veteran was offered an opportunity to present additional evidence and/or argument in support of his claims.

In a written statement received in February 2011, the Veteran indicated having on further argument and/or evidence to submit in support of his claims, and requested that the Board proceed to adjudicate his claims.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss, which first manifested many years after service, is not causally related to active service.

2.  The Veteran's tinnitus, which first manifested many years after service, is not causally related to active service.





CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.385 (2010).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He reports unprotected exposure to jet engines for aircraft such as KC-135s and B-52s.  He denies significant postservice noise exposure as he only worked in the grocery business.  He reports the onset of hearing problems between 1987 to 1998.  See VA Form 21-4138 received in March 2007; private medical examination reports dated December 1997 and January 1998.  The Veteran denies having a family history of hearing problems.  He further reports that several audiologists have opined that his hearing loss is caused by jet engines.  He has alternatively reported the onset of tinnitus in service (see VA Form 21-4138 received in March 2008) or 1997 (see VA Compensation and Pension (C&P) examination report dated January 2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran's service records show that he had a military occupational specialty as an aircraft electrical navigation repairman.  His December 1964 induction examination included audiometric testing which found no decreased hearing acuity in either ear in any frequency.  Service treatment records (STRs) are significant for a February 1966 Hearing Conservation Evaluation which reflected that the Veteran had unprotected noise exposure to hanger noises.  There is no report, however, of decreased hearing acuity or tinnitus.

The audiometric testing upon separation, dated July 1968, was reported as follows:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT
-
-5
-5
5
0
-10
20
-
LEFT
-
-10
-10
10
0
-10
10
-

The Veteran's post-service occupations did not involve any significant noise exposure, and he had no familial history of hearing loss.  In a VA Form 21-526 received in January 2007, the Veteran reported the onset of bilateral hearing loss and tinnitus in 1997.  This is consistent with a December 1997 private examination wherein he reported having decreased hearing acuity "x2 months" and a January 1998 private hearing evaluation wherein the Veteran reported a history of "[h]earing loss for three years."  An audiometric examination in January 1998 first demonstrated bilateral hearing loss.

The Veteran underwent VA C&P examination in January 2008.  At that time, the Veteran reported a history of military flightline work duties, exposing him to jet noise, 6 days a week.  His barracks were also located close to the flightline.  For most of the time, the Veteran wore over the ear muffs but there was sometimes a shortage of this type of hearing protection.  Postservice, he worked in the grocery store industry which did not involve noise exposure.  In approximately 1997, the Veteran underwent placement of pressure equalization (PE) tubes secondary to ear pressure problems, which is the approximate time period for the onset of his tinnitus.  The Veteran's audiometric testing was reported as follows:


500
1000
2000
3000
4000
RIGHT
30
40
60
70
75
LEFT
40
50
80
75
80

The Veteran had speech recognition scores of 90 percent for the right ear, and 76 for the left ear.  Based upon the above, the VA audiologist provided the following opinion:

[The] Veteran worked in the USAF for four years, exposed to jet engine aircraft noise and his hearing is consistent with the type of loss (the bone conduction scores)/high frequency type loss that may be found secondary to acoustic trauma and/or aging factors, however there is no documented hearing loss at the time of discharge - in fact thresholds through 6k were within normal limits.  Since it has been 40 years since his discharge from the military, it is not possible to state an opinion as to the causative factors for hearing loss without resort to speculation.  His subjective complaint of tinnitus is as likely as not likely due to the same causative factors as his hearing loss.

In December 2010, the Board referred this case for expert medical opinion by a VHA otologist as the January 2008 VA C&P opinion did not discuss the significance, if any, of the documented audiometric threshold shifts in both ears between the induction and separation examinations (particularly at 6000 Hertz).

The opinion obtained, dated December 16, 2010, concludes that it is unlikely that the Veteran's current hearing problem was either a direct or indirect result of noise exposure during service, noting that the Veteran's pattern of hearing loss was explainable on the basis of hereditary factors, apoptosis or programmed hair cell death, oxidative stress or other metabolic effects or environmental factors cumulative over time.  Similarly, the examiner concluded that the Veteran's tinnitus was due to the same causative factors of hearing loss.

In providing this opinion, the VHA otologist acknowledged the Veteran's noise exposure during service as well as subtle hearing threshold shifts which occurred during service.  However, the examiner indicated that the threshold shifts were explainable on the basis of inter-test variability or transient threshold shifts.  It was indicated that no significance would normally be placed on this finding.  A further review of the record indicated that the Veteran had a history of rheumatic fever in childhood, and had ear tubes inserted in 1997 which was the approximate onset of tinnitus.  An audiometric examination in 1998 recorded a 4-year history of ear pressure, long-term noise exposure and past ventilating tube insertion.

On review of the entire evidentiary record, the Board finds that the credible lay and medical evidence establishes that the Veteran's currently diagnosed bilateral hearing loss and tinnitus first manifested many years after his discharge from service, and are not shown to be causally related to active service.

At the outset, the Board first finds that the credible lay evidence establishes the onset of decreased hearing acuity and tinnitus many decades after service.  The Veteran filed this claim in January 2007 alleging the onset of hearing loss and tinnitus in 1997.  See VA Form 21-526 received in January 2007.  This history is consistent that provided by the Veteran to his treating physicians in December 1997 and January 1998.  It is also consistent with his report of history to the VA C&P examiner in January 2008.

On the other hand, the Veteran first reported persistent tinnitus which began in service in March 2008, after receiving notice that his claim had been denied, in part, on the basis that "[t]here is no evidence of tinnitus in service."  See RO rating decision dated February 2008.  This statement contradicts his prior history provided to examiners as well as his own report on the VA Form 21-526 received in January 2007.  The Board notes that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Overall, the Board places greater probative value to the Veteran's initial statements as to postservice onset of symptomatology as it is more consistent with the evidentiary record, including the Veteran's initial statements in this case.

Based upon this factual history, the Board finds that the December 2010 VHA otologist opinion is the most persuasive evidence in this case, reflecting a definitive opinion that it is unlikely that the Veteran's current hearing loss and tinnitus disabilities are related to events during service.  This examiner based this opinion upon an accurate factual history and provided an explanation regarding the significance of the Veteran's military noise exposure and auditory threshold shifts shown on the audiometric examinations.  In short, the examiner found no evidence of hearing loss during service, and indicated that the current hearing loss and tinnitus disabilities were more likely related to a multitude of other factors.

The only opinion of record countering the VHA otologist's opinion is that of the Veteran himself.  The Veteran attributes his hearing loss and tinnitus to military noise exposure and reports that his several audiologists have agreed with this conclusion.  He also argues that he has no other factors which can account for his audiologic disability.  The Veteran himself is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to medical etiology matters.  Looking at his allegations closely, the Veteran only provides vague allegations lacking any specific rationale which could be used to service connect these disabilities.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  

To the extent that the Veteran is deemed competent to speak to these matters, such statements are greatly outweighed by the VHA otologist who has greater expertise and training than the Veteran in addressing these medical matters.  While the Veteran is competent to report prior audiology opinions supporting his theories, such evidence is also greatly outweighed by the actual VHA otologist opinion of record as the Board can determine the reasoning and rationale underlying the opinion.  Stefl, 21 Vet. App. 120 (2007).

In sum, the Board finds that the credibly lay and medical evidence preponderates against these claims, outweighing the Veteran's allegations and opinions.  As such, the appeal regarding these claims is denied.  The benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated February 2007 substantially satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  This letter did not advise the Veteran of the criteria for establishing an initial disability rating and effective date of award.  However, as the claims remain denied, these issues are not implicated and no prejudice accrues to the Veteran regarding this notice deficiency.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA has obtained all relevant, identified, and available evidence.  The RO obtained the Veteran's STRs and all private medical records identified by the Veteran as relevant to his claims.

The Board notes that the Veteran has alleged on several occasions that private audiologists have informed him of a causal relationship between his audiologic disabilities and his military noise exposure.  In February 2007, VA wrote to the Veteran advising him of the types of evidence and/or information deemed necessary to substantiate his claims and informed him of the relative duties on the part of himself and VA in developing his claims.  At that time, VA provided the Veteran a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) if he desired VA assistance in obtaining these records.

By letter dated January 2011, the Board offered the Veteran an additional opportunity to submit further evidence in support of his claims.

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  On the facts of this case, the Veteran has been provided ample notice and opportunity to submit any private medical opinions in support of his claims.  Absent his authorization and request for assistance, VA has no further duty on this aspect of the claims.

The Board further notes that there is no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  

Additionally, the Board has obtained a VHA opinion on these claims as the prior VA C&P examination report was deemed inadequate for rating purposes.  The examination report obtained, dated December 2010, reflects a thorough and accurate review of the claims folder, responds directly to the questions posed by the Board in the opinion request, and provides sufficient rationale to support the opinions expressed.  Overall, the Board finds that this examination report is adequate for rating purposes.

Notably, the Veteran has provided conflicting accounts regarding the onset of his tinnitus.  The Board has made a factual determination on this issue based upon review of the entire claims folder.  The VHA examiner based his opinion on the same factual basis found true by the Board.  Thus, the Board finds no inadequacy of examination on this basis.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


